FILED
                             NOT FOR PUBLICATION                              MAR 25 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SARABJIT SINGH,                                   No. 11-72622

               Petitioner,                        Agency No. A096-165-814

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 26, 2013 **


Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Sarabjit Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for an abuse




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion the BIA’s denial of the motion to reopen, see Toufighi v. Mukasey,

538 F.3d 988, 992 (9th Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely because Singh filed the motion more than 90 days after the BIA issued its

final order, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to present the material

evidence of changed circumstances in India that was required to qualify for the

regulatory exception to the time limit for filing motions to reopen. See 8 C.F.R. §

1003.2(c)(3)(ii); see also Najmabadi v. Holder, 597 F.3d 983, 987-90 (9th Cir.

2010) (holding that petitioner did not qualify for exception to time limit because

she failed to submit new evidence that was qualitatively different from evidence

presented at original hearing and had individualized relevancy); Toufighi, 538 F.3d

at 994-97 (holding that previous adverse credibility determination rendered

immaterial any evidence of changed circumstances in Iran).

      PETITION FOR REVIEW DENIED.




                                          2                                    11-72622